DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2020 and 07/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 18 recite the limitation "the digital document" in line 2 of each claim 8 and 18.  There is insufficient antecedent basis for this limitation in the claims.
Claims 9-10 and 19-20 depend on claims 8 and 18, respectively.  Therefore, claim 9-10 and 19-20 are rejected under the same rationale.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art includes Zoldi et al. (Zoldi), US Patent No. 11,003,947, Aggarwal et al. (Aggarwal), US Patent Application Publication No. US 2020/0302016, and Ozdemir et al (Ozdemir), US Patent Application Publication No. US 2019/0122073 (Ozdemir is from IDS filed on 06/30/2020).  

Zoldi discloses a system and method for learning and associating reliability and confidence corresponding to a model’s predictions (Abstract).  Zoldi further discloses in col. 3, lines 17-56: selecting an original neural network model (a given model) from a set of neural network models (sequence of computer-implemented models) for a dataset (first machine learning algorithm), and the original neural network model having a set of predictor variables (set of model-specific features).  Zoldi further discloses in col. 3, lines 17-56: applying the original neural network model on the original dataset to generate a model score for each datapoint in the dataset, the model score representing a fit of input predictor variable to target variable for the set of variables of the original neural network model. Zoldi further discloses to train a density-based neural network model, the process begins by finding the most optimal best fit model as the predictor model for point estimation, wherein using this best fit model is corresponding to hyper-parameters with a feed-forward back-propagation training algorithm to fit a multitude of models (col. 6, lines 26-46).

Aggarwal discloses classifying structural features of a digital document by feature type using machine learning and a document analysis system for extracting structural features from digital documents and classifying the structural features by respective feature types (Abstract).  Aggarwal further discloses in Figure 11 an example procedure for classifying structural features of a digital document including steps of training a machine learning system by inputting a set of tagged digital documents (a set of labelled digital documents) into the machine learning system to train the machine learning system to classify structural features of digital documents into features types, wherein the tagged digital documents have structural features that are pre-labeled with specific feature types (paragraph [0094]).  Aggarwal further discloses the feature extraction module performs an optical scan (OCR) of a digital document to identify its structural features, which can include text content and other graphical features (paragraph [0098]).  Aggarwal further discloses generating a vector sequence for the digital document based on text content and position information for the structural features of the digital document, and classifying each of the structural features of the digital document by feature type by inputting the vector sequence into the trained machine learning system and outputting the feature type for each of the structural features based on the vector sequence, wherein the vector sequence is input to the classification model which outputs the feature categorizations for the structural features of the digital document (paragraphs [0099]-[0100]).
Ozdemir discloses a system and method to propagate uncertainty information in a deep learning pipeline by allowing for the propagation of uncertainty information from one deep learning model to the next by fusing model uncertainty with the original imagery dataset and resulting in a deep learning architecture where the output of the system contains not only  the prediction, but also the model uncertainty information associated with the prediction (Abstract).

The primary reason for the allowance of the claims in this case, is the inclusion of the specific details “receiving, by the first server, the set of predictions output by the sequence of computer-implemented models” and “training, by the first server, the first MLA based on: the set of labelled digital documents, the at least one of the respective set of input features, the respective set of model-specific features, the respective set of output features, and the respective set of predictions output by the sequence of computer-implemented models to estimate the uncertainty parameter of the sequence of computer-implemented models, the uncertainty parameter being indicative of a confidence level of the set of predictions”, as are now included in all the independent claims, in combination with other elements recited, which is not found in the prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177